In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-2486
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

JAMES SAUNDERS,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 18-cr-00797-1— Andrea R. Wood, Judge.
                     ____________________

 SUBMITTED FEBRUARY 5, 2021 — DECIDED FEBRUARY 8, 2021
                ____________________

   Before WOOD, SCUDDER, and ST. EVE, Circuit Judges.
   ST. EVE, Circuit Judge. James Saunders, a federal inmate
serving a 5-year sentence for weapons traﬃcking, moved for


    We have agreed to decide the case without oral argument be-
cause the briefs and record adequately present the facts and legal
arguments, and oral argument would not significantly aid the
court. FED. R. APP. P. 34(a)(2)(C).
2                                                   No. 20-2486

compassionate release or transfer to home confinement in
light of the COVID-19 pandemic and his health problems.
See 18 U.S.C. § 3582(c)(1)(A)(i). Accepting that Saunders’s
health circumstances were extraordinary and compelling, the
court nonetheless denied the motion after applying the factors
of 18 U.S.C. § 3553(a). It concluded that release was unwar-
ranted because of the seriousness of Saunders’s crime and the
substantial portion of his sentence remaining. Because the dis-
trict court did not abuse its considerable discretion in weigh-
ing the § 3553(a) factors, we aﬃrm.
    Saunders pleaded guilty to dealing in firearms without a
license, see 18 U.S.C. § 922(a)(1)(A), and possessing a firearm
as a felon, see 18 U.S.C. § 922(g)(1). Saunders and his code-
fendants unlawfully obtained firearms in Missouri and sold
them to Chicago buyers who they knew planned to use the
guns illegally. These firearms included semiautomatic weap-
ons that came equipped with or could accept large-capacity
magazines. Saunders was sentenced to 5 years’ imprisonment
in January 2020.
    Six months later, in June 2020, Saunders asked the court
for compassionate release or, alternatively, to transfer him to
home confinement because his health put him at serious risk
from the novel coronavirus. He argued that his history of
chronic bronchitis, type 2 diabetes, blood clots, a heart attack,
other heart problems, diabetic neuropathy, and hyperten-
sion—combined with the COVID-19 pandemic—provided
“extraordinary and compelling reasons” to release him.
18 U.S.C. § 3582(c)(1)(A)(i).
   The district court denied the motion. Both the court and
government stipulated that Saunders’s health circumstances
were extraordinary and compelling. But in considering the
No. 20-2486                                                   3

§ 3553(a) factors, the court found that those factors weighed
against release for two reasons. First, it emphasized that fire-
arms traﬃcking is a serious crime that fuels the ongoing gun
violence in Chicago, citing a report from its mayor’s oﬃce.
See City of Chicago, Oﬃce of the Mayor, Gun Trace Report
2017 at 8, https://www.chicago.gov/content/dam/city/depts/
mayor/Press%20Room/Press%20Releases/2017/October/GTR
2017.pdf (“[T]he majority of illegally used or possessed fire-
arms recovered in Chicago are traced back to states [including
Missouri] with less regulation over firearms….”). Second, it
noted that Saunders had served only 19 months (including
time served before sentencing) of his 60-month sentence. It
concluded that releasing Saunders with two-thirds of his sen-
tence remaining would undermine the gravity of his oﬀense.
(It also remarked that Saunders had not demonstrated that
the Bureau of Prisons was unable to control the spread of
COVID-19 in his facility.) The court did not address Saun-
ders’s alternate request to finish his sentence in home confine-
ment. But, with commendable diligence, the court did re-
spond to Saunders’s serious health conditions by recom-
mending that the Bureau of Prisons place him in a medical
facility, and it has done so.
   Saunders argues on appeal that the district court erred by
requiring him to remain in prison. Focusing on the pandemic,
he contends that he is in danger from COVID-19 even at his
new facility. He points to ongoing COVID-19 cases among fel-
low inmates and the impossibility of maintaining social dis-
tance in prison. We review a district court’s denial of compas-
sionate release for abuse of discretion. See United States v.
Gunn, 980 F.3d 1178, 1180 (7th Cir 2020).
4                                                   No. 20-2486

    The court did not abuse its broad discretion in finding that
the § 3553(a) factors weighed against release despite the
threat that Saunders faces from COVID-19. Under 18 U.S.C.
§ 3582(c)(1)(A), a court may release a prisoner for compas-
sionate reasons only if, “after considering the factors set forth
in section 3553(a),” it finds extraordinary and compelling rea-
sons. Because of the importance of the § 3553(a) factors, courts
are not compelled to release every prisoner with extraordi-
nary and compelling health concerns. See United States v.
Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). And here the court
reasonably weighed those factors. It emphasized that Saun-
ders committed the serious oﬀense of selling unlawfully ob-
tained firearms with large-capacity magazines knowing that
the buyer intended to use them unlawfully. And it permissi-
bly ruled that excusing him from two-thirds of his sentence
for this crime would not promote respect for the law.
See 18 U.S.C. § 3553(a)(2)(A); United States v. Pawlowski,
967 F.3d 327, 330 (3d Cir. 2020) (upholding district court’s de-
nial of compassionate release based on time remaining in pe-
titioner’s sentence).
    As an aside, we note that, in permissibly denying relief,
the district court considered itself constrained by the Sentenc-
ing Commission’s criteria for “extraordinary and compelling
reasons” in U.S.S.G. § 1B1.13. Although we have since held
that § 1B1.13 does not apply when the prisoner, rather than
the Bureau, moves for compassionate release, Gunn, 980 F.3d
at 1180, any error was harmless because the court found that
Saunders met the criteria.
   Finally, Saunders argues that the district court should
have considered his alternate request for transfer to home
confinement. But the court lacked authority to change
No. 20-2486                                                    5

Saunders’s place of imprisonment. An inmate in home con-
finement remains in custody of the Bureau. United States v. Ko,
739 F.3d 558, 561 (10th Cir 2014). The Bureau (and under the
CARES Act, the Attorney General) has plenary control over
its inmates’ placement. See Coronavirus Aid, Relief, and Eco-
nomic Security Act (CARES Act), § 12003(b)(2), Pub. L. No.
116-136, 134 Stat. 281 (2020); Tapia v. United States, 564 U.S.
319, 331 (2011). A district court may only recommend a new
placement; it may not order it. Tapia, 564 U.S. at 331; 18 U.S.C.
§ 3621(b)(4)(B). Thus, the district court did not err by declin-
ing to review the merits of a request that it had no power to
grant.
   The judgment of the district court is thus AFFIRMED.